DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of PRO 62/887,004 on 8/15/2019 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 10/23/2020 and 1/5/2021. Each has been annotated and considered.

Claim Objections
Claim 2 is objected to because of the following informalities:  Regarding claim 2, the term “determining” should be “determine” for proper grammar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 (and similarly 20), the first instance of “mobile carts” lacks antecedent basis since only one mobile cart is previously claimed.  
	Furthermore, it is not clear where the receiver is in the system. As claimed, it can be anywhere in the system. However, the specification and drawings limit the receiver to a limited number of locations. 

Regarding claim 3, it is not clear if “further including a second transmitter” is meant to teach a second transmitter on the original transmitter, of it is a second transmitter elsewhere on the system. 
	Furthermore, “the second spatial pose of the patient” lacks antecedent basis since a first spatial pose of the patient was not previously disclosed. 

Regarding claims 10, it is not clear if each of the plurality of individual links has a plurality of transmitters or if there are a plurality of transmitters because each individual link has one transmitter. 

Regarding claim 14, the first instance of the term “mobile carts” lacks antecedent basis since only a single “movable cart” is previously disclosed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by de la Barrera et al. (US 20140276855 hereinafter Barrera). 

Regarding claim 1 (and similarly 14 and 20), Barrera teaches a position and tracking system for radio-based localization in an operating room (See at least: Fig. 1), the system comprising: 
a receiver (See at least: Fig. 1 item 20 “Guidance Station”); 
a mobile cart (See at least: Fig. 1 item 56 “machining station”) including: 
a transmitter in operable communication with the receiver (See at least: Fig. 1 items 44, 46 and 48; [0039] via “The optical sensors 40 of the localizer 34 receive light signals from the trackers 44, 46, 48. In the illustrated embodiment, the trackers 44, 46, 48 are active trackers. In this embodiment, each tracker 44, 46, 48 has at least three active tracking elements or markers for transmitting light signals to the optical sensors 40. The active markers can be, for example, light emitting diodes or LEDs 50 transmitting light, such as infrared light.”); and 
a robotic arm (See at least: Fig. 1); 
a processor; and 
a memory coupled to the processor, the memory having instructions stored thereon which (See at least: Fig. 1; [0034] via “The navigation computer 26 can be a personal computer or laptop computer. Navigation computer 26 has the displays 28, 29, central processing unit (CPU) and/or other processors, memory (not shown), and storage (not shown). The navigation computer 26 is loaded with software as described below. The software converts the signals/data received from the camera unit 36 into data representative of the position and orientation of the objects being tracked.”), when executed by the processor, cause the system to: 
receive, from the transmitter, a signal including a position of the mobile carts in a 3D space based on the signal communicated by the transmitter; and determine a spatial pose of the mobile carts based on the received signal (See at least: [0038] via “In the embodiment shown, the surgical instrument 22 is an end effector of a machining station 56. Such an arrangement is shown in U.S. Provisional Patent Application No. 61/679,258, entitled, "Surgical Manipulator Capable of Controlling a Surgical Instrument in either a Semi-Autonomous Mode or a Manual, Boundary Constrained Mode", the disclosure of which is hereby incorporated by reference. A separate tracker (not shown) may be attached to a mobile cart 57 of the machining station 56 to track movement of the cart 57. Alternatively, through joint position sensors (not shown) such as position encoders, the guidance station 20 is able to determine a position of the cart 57 based on the position and orientation of the instrument tracker 48 and owing to the rigid connection of the instrument tracker 48 relative to the machining station 56.”; [0039]; [0080] via “A position and orientation of the cart 57 is tracked by the guidance station 20 using the instrument tracker 48.”)..

Regarding claim 2 (and similarly 15), Barrera teaches wherein the instructions, when executed, further cause the system to: determining a location to move the mobile carts based on at least one of a specific surgical procedure, a specific type of patient, a specific type of surgical table, or the configuration of an operating room; and move the mobile carts to a new spatial pose based on the determined location and the received signal (See at least: Fig. 9A).

Regarding claim 3 (and similarly 18), Barrera teaches wherein the transmitter is a first transmitter, and further including a second transmitter located in proximity to a patient, wherein the instructions, when executed, further cause the system to: determine a second spatial pose of the patient based on a signal communicated by the second transmitter; and determine a position of the mobile carts relative to a patient based on the determined second spatial pose of the patient (Fig. 1 items 44 and 46; [0035] via “Guidance station 20 communicates with a plurality of tracking devices 44, 46, 48, also referred to herein as trackers. In the illustrated embodiment, one tracker 44 is firmly affixed to the femur F of the patient and another tracker 46 is firmly affixed to the tibia T of the patient. Trackers 44, 46 are firmly affixed to sections of bone. Trackers 44, 46 may be attached to the femur F and tibia T in the manner shown in U.S. Pat. No. 7,725,162, hereby incorporated by reference. Trackers 44, 46 could also be mounted like those shown in U.S. Provisional Patent Application No. 61/753,219, filed on Jan. 16, 2013, entitled, "Tracking Devices and Navigation Systems and Methods for Use Thereof", hereby incorporated by reference herein. In additional embodiments, a tracker is attached to the patella (not shown) to track a position and orientation of the patella. In yet further embodiments, the trackers 44, 46 could be mounted to other tissue types or parts of the anatomy.”; [0042]; [0048], [0065], [0079] and [0081]).

Regarding claim 4, teaches wherein the transmitter may include at least one of an RF transmitter, a microwave transmitter, or a millimeter-wave transmitter (See at least: [0088] via “In alternative embodiments the trackers 44, 46, 48 could be other line-of-sight tracking devices or non line-of-sight tracking devices used for navigation. The trackers 44, 46, 48 could employ sound waves, magnetic fields, RF signals, and the like to determine position and/or orientation.)
Regarding claim 7 (and similarly 19), Barrera teaches wherein the processor is configured to determine the spatial pose of the mobile carts by receiving an indication by the receiver of a level of the signal from the transmitter (See at least: [0039] via “The optical sensors 40 of the localizer 34 receive light signals from the trackers 44, 46, 48. In the illustrated embodiment, the trackers 44, 46, 48 are active trackers. In this embodiment, each tracker 44, 46, 48 has at least three active tracking elements or markers for transmitting light signals to the optical sensors 40. The active markers can be, for example, light emitting diodes or LEDs 50 transmitting light, such as infrared light.”).

Regarding claim 8, Barrera teaches wherein the robotic arm includes a second transmitter in operable communication with the receiver (See at least: [0038] via “In the embodiment shown, the surgical instrument 22 is an end effector of a machining station 56. Such an arrangement is shown in U.S. Provisional Patent Application No. 61/679,258, entitled, "Surgical Manipulator Capable of Controlling a Surgical Instrument in either a Semi-Autonomous Mode or a Manual, Boundary Constrained Mode", the disclosure of which is hereby incorporated by reference. A separate tracker (not shown) may be attached to a mobile cart 57 of the machining station 56 to track movement of the cart 57. Alternatively, through joint position sensors (not shown) such as position encoders, the guidance station 20 is able to determine a position of the cart 57 based on the position and orientation of the instrument tracker 48 and owing to the rigid connection of the instrument tracker 48 relative to the machining station 56.”).

Regarding claim 9 (and similarly 16), Barrera teaches wherein the instructions, when executed, further cause the system to:
receive, from the second transmitter, a second signal including a position of the robotic arm in a 3D space based on the signal communicated by the second transmitter; and determine the spatial pose of the robotic arm based on the received second signal (See at least: [0080] via “A position and orientation of the cart 57 is tracked by the guidance station 20 using the instrument tracker 48. More specifically, owing to rigid connections of the instrument tracker 48 to the end effector and the end effector to an arm/coupler structure of the machining station 56, the guidance station 20 is able to determine a position and orientation of the cart 57 based on the position and orientation of the instrument tracker 48 using: (1) joint angle data measured by position encoders located at joints in the machining station 56 and/or joint angle data calculated by a kinematics module, as described in U.S. Provisional Patent Application No. 61/679,258, entitled, "Surgical Manipulator Capable of Controlling a Surgical Instrument in either a Semi-Autonomous Mode or a Manual, Boundary Constrained Mode", the disclosure of which is hereby incorporated by reference; and (2) data relating to the arm/coupler structure (e.g., virtual model data) of the machining station 56, as described in U.S. Provisional Patent Application No. 61/679,258, entitled, "Surgical Manipulator Capable of Controlling a Surgical Instrument in either a Semi-Autonomous Mode or a Manual, Boundary Constrained Mode", the disclosure of which is hereby incorporated by reference. Alternatively, a separate tracker (not shown) is attached to and calibrated to a virtual model of the cart 57 to track a position and orientation of the cart 57.”).

Regarding claim 10 (and similarly 17), Barrera teaches wherein the robotic arm includes:
a plurality of individual links, including a plurality of transmitters in operable communication with the receiver (See at least: [0038] and [0080] as cited in claims 8 and 9).
Regarding claim 11, Barrera teaches wherein the instructions, when executed, further cause the system to:
receive, from the plurality of transmitters, a plurality of signals including a spatial pose of the plurality of individual links in a 3D space based on the plurality of signals communicated by the plurality of transmitters (See at least: [0038] and [0080] as cited in claims 8 and 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barrera in view of Coronel et al. (US 20090286548 hereinafter Coronel). Regarding claim 5, Barrera fails to teach wherein the receiver includes a plurality of antennae.
However, Coronel teaches wherein the receiver includes a plurality of antennae (See at least: [0020] via “…a multiple-antenna radio receiver 106 …”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barrera in view of Coronel to teach wherein the receiver includes a plurality of antennae so that the receiver can have greater signal sensing capabilities. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barrera in view of Skaaksrud et al. (US 20190287063 hereinafter Skaaksrud). Regarding claim 6, Barrera fails to teach wherein the signal for the transmitter includes a spread spectrum signal.
However, Skaaksrud teaches wherein the signal for the transmitter includes a spread spectrum signal (See at least: [0116] via “In other examples, further RF characteristics of the radio's transceiver may be programmatically varied, such as …spread spectrum frequency hopping aspects…”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barrera in view of Skaaksrud to teach wherein the signal for the transmitter includes a spread spectrum signal so that the signal can be varied and use a greater bandwidth for sending signals. 


Claims 12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Barrera in view of Azizian et al. (US 20140163736 hereinafter Azizian). Regarding claim 12, Barrera fails to teach wherein the instructions, when executed, further cause the system to:
receive at least one of kinematic information from the robotic arm or camera positioning information from the robotic arm;
receive shape information of the plurality of individual links; and cross-reference the spatial pose of the plurality of individual links with the at least one of kinematic information or camera positioning information.
However, Azizian teaches wherein the instructions, when executed, further cause the system to:
receive at least one of kinematic information from the robotic arm or camera positioning information from the robotic arm;
receive shape information of the plurality of individual links; and cross-reference the spatial pose of the plurality of individual links with the at least one of kinematic information or camera positioning information (See at least:[0108] via “During the image capturing process, the method performs at least one high accuracy registration (e.g., within an accuracy range of millimeters) of the image capturing device robot arm and the manipulatable device robot arm relative to the common reference frame at their current positions using one or more of the captured images of the working end of the manipulatable device and kinematics data for the robot arms.”; [0118] via “When the predicted collision is within a specified time period, then the collision is considered to be imminent, requiring immediate action. The collision prediction may use a minimum distance between the image capturing device robot arm and the manipulatable device robot arm. In determining the minimum, the method preferably approximates links of the robot arms with geometric shapes that are dimensionally slightly larger than the actual links for safety purposes. Since the geometric shapes of the image capturing device robot arm and the geometric shapes of the manipulating device robot arm occupy known positions and orientations relative to each other at this point, it is a straightforward calculation to determine a minimum distance between the geometric shapes representing the image capturing device robot arm and the geometric shapes representing the manipulating device robot arm.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barrera in view of Azizian to teach wherein the instructions, when executed, further cause the system to receive at least one of kinematic information from the robotic arm or camera positioning information from the robotic arm receive shape information of the plurality of individual links; and cross-reference the spatial pose of the plurality of individual links with the at least one of kinematic information or camera positioning information so that the kinematic and shape information about the arm can be utilized to prevent collision. 


Regarding claim 13, Barrera fails to teach a display, wherein the instructions, when executed, further cause the system to:
predict a possible collision with a second robotic arm based on the cross-reference; and display an alert, on the display, indicating the possibility of a collision.
However, Azizian teaches a display, wherein the instructions, when executed, further cause the system to:
predict a possible collision with a second robotic arm based on the cross-reference; and display an alert, on the display, indicating the possibility of a collision (See at least: [0006] via “One action that the controller may take to avoid collisions is to warn an operator who is commanding a robot arm that a collision with another robot arm is imminent. As one example of such a warning system, U.S. 2009/0192524 A1 entitled "Synthetic Representation of a Surgical Robot," which is incorporated herein by reference, describes a patient side cart upon which a plurality of robot arms is mounted.” Note: [0067] of incorporated reference 20090192524 teaches “If two components of the patient side cart are within the high threshold, then 1106 branches to 1108, where a warning is generated. This warning may be an audible warning, a visual warning (e.g., provided within the viewer 32 or on the display 84)”;  [0108] via “During the image capturing process, the method performs at least one high accuracy registration (e.g., within an accuracy range of millimeters) of the image capturing device robot arm and the manipulatable device robot arm relative to the common reference frame at their current positions using one or more of the captured images of the working end of the manipulatable device and kinematics data for the robot arms.”; [0118] via “When the predicted collision is within a specified time period, then the collision is considered to be imminent, requiring immediate action. The collision prediction may use a minimum distance between the image capturing device robot arm and the manipulatable device robot arm. In determining the minimum, the method preferably approximates links of the robot arms with geometric shapes that are dimensionally slightly larger than the actual links for safety purposes. Since the geometric shapes of the image capturing device robot arm and the geometric shapes of the manipulating device robot arm occupy known positions and orientations relative to each other at this point, it is a straightforward calculation to determine a minimum distance between the geometric shapes representing the image capturing device robot arm and the geometric shapes representing the manipulating device robot arm.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Barrera in view of Azizian to teach a display, wherein the instructions, when executed, further cause the system to:
predict a possible collision with a second robotic arm based on the cross-reference; and display an alert, on the display, indicating the possibility of a collision so that a user can be visually alerted to a potential collision. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666